t c summary opinion united_states tax_court don evan and vicky kay whitinger petitioners v commissioner of internal revenue respondent docket no 8529-04s filed date don evan and vicky kay whitinger pro sese catherine campbell for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code_of_1986 as amended in effect at the time the petition was filed the decision to be entered is not unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period reviewable by any other court and this opinion should not be cited as authority on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or for unpaid federal_income_tax and related liabilities the issue for decision is whether respondent may proceed with the collection activity proposed in that notice background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in lewiston idaho as filed and relevant here petitioners’ joint federal_income_tax return shows adjusted_gross_income of dollar_figure which amount includes an dollar_figure taxable_distribution from an individual_retirement_account a total_tax liability of dollar_figure withholding credits of dollar_figure and a tax due of dollar_figure which was not paid with or following the filing of petitioners’ return on date respondent assessed the tax reported on that return on date respondent issued to petitioners a notice_of_deficiency in which a dollar_figure deficiency in their this amount includes a dollar_figure estimated_tax penalty also reported on the return income_tax was determined petitioners timely petitioned this court in response to that notice and in due course respondent assigned the case to appeals officer jeffery l sherrill mr sherrill for settlement purposes on date after reaching a proposed settlement with mr sherrill as to the deficiency petitioners received a letter from respondent’s appeals_office that stated the proposed settlement was reflected in the attached stipulated-decision document that ultimately would be submitted to the court the letter also stated that if there is an amount due as a result of this settlement it would be to your advantage to pay the full amount now the letter contains no reference to petitioners’ then-outstanding tax_liability that had been previously assessed based upon the amount of tax reported on their return on date a stipulated decision reflecting a dollar_figure deficiency in petitioners’ federal_income_tax was entered in petitioners’ deficiency case following the entry of decision by the court petitioners remitted a payment of dollar_figure to respondent with respect to the deficiency according to petitioners mr sherrill led them to believe that their tax_liability would be fully satisfied by this payment the deficiency resulted from petitioners’ failure to report certain gambling income a letter final notice_of_intent_to_levy and notice of your right to a hearing was sent to each petitioner by respondent on date with respect to their unpaid tax and related liabilities after receiving the letter mr whitinger contacted mr sherrill and stated that petitioners had been led to believe that the dollar_figure payment would take care of all that we owe the irs mr sherrill informed mr whitinger that the dollar_figure payment did not settle the unpaid tax reported on petitioners’ return on or about date respondent received a form request for a collection_due_process_hearing signed by both petitioners petitioners again stated in their request that their tax_liability had been fully settled by the dollar_figure payment in addition petitioners requested an in person hearing on date respondent’s san jose appeals_office sent a letter to petitioners informing them about appeals_office review the letter stated that the appeals_office conducts reviews by telephone mail and or personal interviews and that petitioners would be contacted by the appeals_office as quickly as possible appeals officer colleen cahill ms cahill was assigned to review petitioners’ case ms cahill reviewed the administrative file and determined that all of the applicable_requirements of law and administrative procedure had been met ms cahill was aware that petitioners had received a notice_of_deficiency for and ultimately that a decision for that year had been entered by the court on date ms cahill received from petitioners a copy of respondent’s date letter with handwritten remarks by mr whitinger specifically mr whitinger stated that petitioners had paid dollar_figure which is what the court has ordered for taxable_year and that petitioners do not owe any more for taxable_year on date ms cahill held a telephone hearing with mr whitinger mr whitinger asserted that the dollar_figure payment made by petitioners was a full settlement of their liability specifically mr whitinger claimed that petitioners were informed by mr sherrill that their dollar_figure payment was in full satisfaction of their tax_liability petitioners offered no substantiation other than mr whitinger’s own statement to support their contention during the telephone hearing ms cahill informed mr whitinger that their dollar_figure payment was for their deficiency and that the taxes reported as due on petitioners’ return remained unpaid ms cahill suggested to mr whitinger that petitioners file an offer-in-compromise with respect to their tax_liability on date ms cahill sent petitioners the necessary offer-in-compromise forms including form_656 application_for offer_in_compromise and form 433-a collection information statement for wage earners and self-employed individuals to be completed and returned to respondent subsequently ms cahill received from petitioners a completed form_656 however petitioners did not include form 433-a or the appropriate filing fee ms cahill informed petitioners that both form 433-a and the filing fee must be submitted before respondent could process their offer-in-compromise at no time did petitioners submit to respondent form 433-a or the filing fee ms cahill reviewed respondent’s administrative record but could not verify petitioners’ claim that they were informed by mr sherrill that their dollar_figure payment made with respect to the deficiency was a full settlement of their tax_liability ms cahill again spoke with mr whitinger to inform petitioners as to their available options and to advise them that the amount of tax due as reported on petitioners’ return remained unpaid petitioners had previously submitted an offer-in- compromise prior to receiving the notice_of_deficiency this offer-in-compromise was rejected by respondent on date on date respondent sent to petitioners a notice_of_determination concerning collection action s under sec_6320 and or for the taxable_year in the notice respondent determined that all applicable laws and administrative procedures had been satisfied and that petitioners had proposed an offer-in-compromise but failed to provide any financial information or documentation and to pay the filing fee respondent also determined that petitioners had paid the dollar_figure deficiency for but that the original tax due of dollar_figure as reported on their return remained unpaid concluding that the proposed levy represented an appropriate balancing of the need for efficient collection with the concern that the collection action be no more intrusive than necessary respondent determined that the proposed levy could proceed on date petitioners submitted a timely petition to this court for review of the determination discussion a petitioners’ contentions in their petition petitioners contend that respondent’s representatives were dishonest and that petitioners would suffer economic hardship if they were required to pay the amount due as reported on their return petitioners argue that their payment of the amount due in the notice_of_deficiency for was a full settlement of their tax_liability petitioners also now attack the validity of respondent’s determination because they were not given an in person hearing as requested in their form b sec_6330 and sec_6331 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 if a sec_6330 hearing is requested the hearing is to be conducted by respondent’s appeals_office and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c sec_6330 prescribes the matters that a taxpayer may raise at an appeals_office hearing sec_6330 provides that a taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including spousal defenses and collection alternatives additionally the taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides that if the appeals_office issues a notice_of_determination to the taxpayer following a sec_6330 hearing regarding a levy action then the taxpayer will have days following the issuance of such determination_letter to file a petition for review with this court or a federal district_court as may be appropriate see 114_tc_492 we have jurisdiction to review the appeals officer’s determination if we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 if the underlying tax_liability is properly at issue we review the determination de novo goza v commissioner supra pincite if the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for an abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals officer 118_tc_488 see also sec_301_6330-1 q a-f5 proced admin regs whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 c standard of review sec_6330 provides that a person may challenge the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability we have held that it is reasonable to interpret the term ‘underlying tax liability’ as a reference to the amounts that the commissioner assessed for a particular tax period 122_tc_1 thus ‘underlying tax liability’ may encompass an amount assessed following the issuance of a notice_of_deficiency under sec_6213 an amount ‘self-assessed’ under sec_6201 or a combination of such amounts id pincite the plain language of sec_6330 bars a taxpayer who has received a notice_of_deficiency from challenging his or her underlying tax_liability for that year whether the liability was self-assessed or assessed as a deficiency in a collection review proceeding inasmuch as the person was afforded a prior opportunity to challenge such liability under the deficiency procedures see id pincite in contrast where a person has not received a notice_of_deficiency and has not had a prior administrative or judicial opportunity to challenge the amounts the commissioner assessed sec_6330 provides that such person may challenge the underlying tax_liability as part of the collection review procedure id petitioners’ return shows a tax due to be paid petitioners made no payment with respect to that tax with or following the filing of their return because certain income was omitted from petitioners’ return respondent issued a notice_of_deficiency to them for that year after receiving the notice_of_deficiency petitioners filed a petition in this court that case was concluded without trial by entry of a decision on date the decision provided that there was a deficiency in income_tax due from the petitioners for the taxable_year in the amount of dollar_figure at the appeals_office hearing and at trial in this case petitioners argued that payment of the deficiency entirely extinguished any tax_liability that was otherwise then- outstanding including the amount that resulted from the tax reported due on their return at the time of filing their petition in their deficiency case petitioners could have challenged the tax_liability reported due on their return but they did not petitioners received a notice_of_deficiency for and had an opportunity to dispute their underlying tax_liability for that year it follows that petitioners are barred under sec_6330 from challenging the existence or amount of their petitioners’ case is distinguishable from 122_tc_1 which held that sec_6330 permits a taxpayer to challenge the existence or amount of the tax_liability reported on the original return if they have not received a notice_of_deficiency and they have not otherwise had an opportunity to dispute the tax_liability in question in the present case petitioners’ underlying tax_liability consists of the amount that petitioners reported due on their tax_return along with statutory interest and penalties and the amount assessed following the issuance of the notice_of_deficiency see montgomery v commissioner supra underlying tax_liability for in this proceeding see goza v commissioner t c pincite because the underlying tax_liability is not properly at issue we review for abuse_of_discretion respondent’s determination to proceed with collection of petitioners’ tax_liability id pincite accordingly we must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also fargo v commissioner tcmemo_2004_13 d offer-in-compromise during the appeals_office hearing ms cahill informed petitioners that they could submit an offer-in-compromise as a collection alternative following the hearing ms cahill provided petitioners with the necessary forms to file petitioners submitted to ms cahill form_656 however petitioners failed to submit both form 433-a and the filing fee ms cahill notified petitioners that the offer-in-compromise could not be processed without these items at no time did petitioners submit either of these items the commissioner will not process an offer-in-compromise that lacks sufficient financial information to evaluate its acceptability see sec_301_7122-1 proced admin regs see also rodriguez v commissioner tcmemo_2003_153 petitioners failed to submit to respondent the required financial information and the filing fee with the offer-in-compromise ms cahill notified petitioners that the offer-in-compromise was incomplete and gave them additional time to submit both of these items after petitioners chose not to avail themselves of the opportunity to submit these items ms cahill did not process petitioners’ offer-in-compromise we find that ms cahill did not exercise her discretion with respect to petitioners’ offer-in-compromise arbitrarily capriciously or without sound basis in fact or law e financial hardship in their petition petitioners allege that payment of their tax_liability would be an extreme financial hardship but the record in this case contains little if any support for that allegation the notice_of_determination indicates that petitioners failed to provide any financial information or documentation proving special circumstances petitioners did not supply a current form 433-a or other current financial information to respondent despite several requests to do so by ms cahill having failed to respond to respondent’s requests for certain financial information petitioners are hardly in a position to challenge respondent’s determination on the basis of an alleged financial hardship see newstat v commissioner tcmemo_2004_208 f face-to-face hearing at trial petitioners raised the issue that they failed to receive an in-person appeals_office hearing as requested in their form in 115_tc_329 we held that the oral and written communications between the taxpayer and the appeals officer constituted a sec_6330 hearing and that a face-to-face meeting is not required additionally sec_301_6330-1 q a-d6 proced admin regs provides cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof after receiving petitioners’ request for a hearing respondent sent petitioners a letter which stated that the appeals_office review could be conducted by telephone mail and or personal interviews shortly thereafter mr whitinger discussed petitioners’ case with ms cahill via telephone during the telephone hearing mr whitinger continued to contend that petitioners’ tax_liability had been satisfied by the payment of the deficiency ms cahill and mr whitinger also discussed an offer-in-compromise as a collection alternative we conclude that the telephone conference was the appeals officer’s attempt to accommodate petitioners that mr whitinger and the appeals officer did in fact discuss petitioners’ case over the telephone and that the appeals officer heard and considered all of petitioners’ arguments see katz v commissioner supra dorra v commissioner tcmemo_2004_16 see also sec_301_6330-1 q a-d6 proced admin regs accordingly we find that the appeals officer heard all of petitioners’ arguments during the telephone hearing and that the telephone hearing qualified as a sec_6330 hearing g conclusion respondent has satisfied all of the requirements of sec_6330 and may proceed with the proposed collection action as set forth in the date notice_of_determination concerning collection action s under sec_6320 and or reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
